DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 12/17/2020. The examiner acknowledges the amendments to claims 1, 3-5, and 7-8. Claims 2 and 9-20 are cancelled. Claims 21-33 are new. Claims 1, 3-8 and 21-33 are subject to examination hereinbelow.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
With respect to the USC 103 rejection of claim 1, the BTE processor (2) of US 20150018699 A1 to Zeng, et al. (cited in previous Office Action, hereinafter Zeng) is considered analogous to the now claimed “sound processor,” because it appears Applicant has merely replaced “physical computing device” with the term “sound processor,” and Applicant has not provided any arguments for why Zeng is not configurable for performing the previously mapped functions. Furthermore, Applicant has not argued why US 20060287690 A1 to Bouchataoui (cited in previous Office Action, hereinafter Bouchataoui) cannot be combined with Zeng to teach the functions Zeng is deficient in, and Bouchataoui additionally teaches a sound processor physically and communicatively coupled to a loudspeaker (210) [0032, 0036] (Fig 2).
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The 
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20070167691 A1 to Causevic which teaches a loudspeaker (speaker (608)) in an auditory testing system is considered conventional to those of ordinary skill in the art [0038], and US 20150224312 A1 to Platz, et al. which teaches a wireless link 
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 24-25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150018699 A1 to Zeng, et al. (cited in previous Office Action, hereinafter Zeng).
Regarding claim 24, Zeng anticipates a system [abstract] comprising:
A sound processor (BTE processor 2) [0033-0034];
a programming system (PC) communicatively coupled to the sound processor [0041, 0045] (Fig 2) and configured to:
receive a user input command (from an audiologist) to begin monitoring evoked responses that occur in response to acoustic stimulation during an insertion procedure in which a lead (6) that is communicatively coupled to a cochlear implant (100) is inserted into a cochlea of a patient [0032-0034, 0036] (Fig 1), the lead having an array of intracochlear electrodes (7) disposed on a distal portion of the lead that are configured to be located within the cochlea when the insertion procedure is completed [0032] (Fig 1) and an extracochlear electrode configured to be located external to the cochlea when the insertion procedure is completed [0032], the extracochlear electrode physically and communicatively coupled to a probe (stimulator case 5) that is also communicatively coupled to the programming system [0032-0033, 0041],
transmit the user input command to the sound processor [0041, 0045], wherein the sound processor is configured to direct, based on the user input command, the cochlear implant to short 
record the evoked responses that occur in response to the acoustic stimulation that is applied to the patient during the insertion procedure by receiving, by way of the extracochlear electrode and the probe, signals representative of the evoked responses ([0032, 0034], fitting process can be performed traditionally with the stimulation provided by intracochlear electrodes and returned by extracochlear electrodes as described in [0032], in addition to an improved method additionally using scalp electrodes to record more central brain responses).

Regarding claim 25, Zeng anticipates all the limitations of claim 24, wherein the programming system is further configured to convert the signals from analog signals representative of the evoked responses into digital signals representative of the evoked responses ([0092], A/D converter is configurable for converting analog signals into digital signals).

Regarding claim 31, Zeng anticipates all the limitations of claim 24, wherein the evoked responses comprises electrocochleography signals ([abstract], evoked ECG signals applied by cochlear electrodes provide electrocochleography signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, 3-4, 8, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of US 20060287690 A1 to Bouchataoui, et al. (cited in previous Office Action, hereinafter Bouchataoui).
Regarding claim 1, Zeng teaches a system [abstract] comprising:
a sound processor (BTE 2) (Fig 1) [0032] configured to:
receive a user input command (from an audiologist) to begin monitoring evoked responses that occur in response to acoustic stimulation during an insertion procedure in which a lead (6) that is communicatively coupled to a cochlear implant (100) is inserted into a cochlea of a patient [0032-0034, 0036] (Fig 1), the lead having an array of intracochlear electrodes (7) 
transmit, in response to the user input command and by way of a wireless (RF) link [0040-0041, 0046] (Fig 2), a command to the cochlear implant to short an intracochlear electrode included in the array of intracochlear electrodes with the extracochlear electrode ([0032], in a monopolar stimulation mode, intracochlear electrodes are shorted with extracochlear electrodes by sending an electric current through intracochlear electrodes, and returned through at least one extracochlear electrode),
record the evoked responses that occur in response to the acoustic stimulation by using the intracochlear electrode to detect signals representative of the evoked responses and receiving the detected signals by way of the extracochlear electrode and the probe ([0032, 0034], fitting process can be performed traditionally with the stimulation provided by intracochlear electrodes and returned by extracochlear electrodes as described in [0032], in addition to an improved method additionally using scalp electrodes to record more central brain responses).
However, Zeng does not teach the sound processor physically and communicatively coupled to a loudspeaker; and
Present, while the intracochlear electrode is shorted with the extracochlear electrode, the acoustic stimulation to the patient by way of the loudspeaker.
Bouchataoui teaches a sound processor (204) physically and communicatively coupled to a loudspeaker (210) [0032, 0036] (Fig 2); and

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng to have the sound processor physically and communicatively coupled to a loudspeaker; and
Present, while the intracochlear electrode is shorted with the extracochlear electrode, the acoustic stimulation to the patient by way of the loudspeaker based on the teachings of Bouchataoui, because doing so would enable the device to ensure substantially simultaneous stimulation of the cochlea by a loudspeaker and electrical impulses, as recognized by Bouchataoui [abstract, 0036].



Regarding claim 3, Zeng in view of Bouchataoui teach all the limitations of claim 21, and Zeng further teaches the sound processor is configured to convert the detected signal is configured to convert the detected signals from the analog signals to the digital signals by using an analog-to-digital converter included in the sound processor [0092] and that is also used by the sound processor to convert analog audio signals detected by a microphone that is communicatively coupled to the sound processor into digital audio signals [0032].

Regarding claim 4, Zeng in view of Bouchataoui teach all the limitations of claim 1, and Zen further teaches a programming system (PC) communicatively coupled to the sound processor (DSP 2) [0041, 0045] (Fig 2), wherein the sound processor is configured to transmit data representative of the evoked responses to the programming system [0041].

Regarding claim 8, Zeng in view of Bouchataoui teach all the limitations of claim 1, and Zeng further teaches an amplifier that is communicatively coupled to the probe and physically and communicatively to the sound processor (DSP 2) [0040] (Fig 2), wherein the amplifier is configured to:

amplify the signals ([0040], amplifiers inherently amplify signals) (Fig 2), wherein the amplification results in a plurality of amplified signals ([0040, 0046], amplifiers inherently output amplified signals, performed iteratively during the fitting process results in a plurality of amplified signals) (Fig 2); and
transmit the amplified signals to the sound processor [0039-0041] (Fig 2);
wherein the sound processor is configured to receive the detected signals by receiving the amplified signals [0039-0041] (Fig 2).
Zeng does not teach the amplifier is physically connected to the probe. However, such a distinction is not a patentable difference in this instance because physical and wireless connections are often used interchangeably in the art as a matter of obvious design choice for communicatively coupling at least two electronic components, and there does not appear to be a new or unexpected a result for making a design choice by claiming a physical connection between the amplifier and probe in this instance.

Regarding claim 23, Zeng in view of Bouchataoui teach all the limitations of claim 1, and Zeng further teaches the evoked responses comprises electrocochleography signals ([abstract], evoked ECG signals applied by cochlear electrodes provide electrocochleography signals).


Bouchataoui teaches presenting acoustic stimulation to a patient by way of a loudspeaker (210) [abstract, 0035-0036] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng to have the sound processor present the acoustic stimulation to the patient by way of a loudspeaker based on the teachings of Bouchataoui, because doing so would enable the device to ensure substantially simultaneous stimulation of the cochlea by a loudspeaker and electrical impulses, as recognized by Bouchataoui [abstract, 0036].

Regarding claim 27, Zeng teaches all the limitations of claim 24, however Zeng does not teach the programming system is configured to present the acoustic stimulation to the patient by way of a loudspeaker.
Bouchataoui teaches presenting acoustic stimulation to a patient by way of a loudspeaker (210) [abstract, 0035-0036] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng to have the programming system is configured to present the acoustic stimulation to the patient by way of a loudspeaker based on the teachings of Bouchataoui, because doing so would enable the device to ensure substantially simultaneous stimulation of the cochlea by a loudspeaker and electrical impulses, as recognized by Bouchataoui [abstract, 0036].


However Zeng does not teach the evoked potential machine is configured to present the acoustic stimulation to the patient by way of a loudspeaker.
Bouchataoui teaches presenting acoustic stimulation to a patient by way of a loudspeaker (210) [abstract, 0035-0036] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng to have the evoked potential machine is configured to present the acoustic stimulation to the patient by way of a loudspeaker based on the teachings of Bouchataoui, because doing so would enable the device to ensure substantially simultaneous stimulation of the cochlea by a loudspeaker and electrical impulses, as recognized by Bouchataoui [abstract, 0036].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Bouchataoui as applied to claim 1 above, and further in view of US 20160199638 A1 to Xu, et al. (hereinafter Xu).
Regarding claim 22, Zeng in view of Bouchataoui teach all the limitations of claim 1, however they do not teach the extracochlear electrode comprises a ring electrode.
Xu teaches a ring electrode (306) [0035] (Fig 4C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng in view of Bouchataoui to have the extracochlear electrode .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Xu.
Regarding claim 30, Zeng teaches all the limitations of claim 1, however Zeng does not teach the extracochlear electrode comprises a ring electrode.
Xu teaches a ring electrode (306) [0035] (Fig 4C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng to have the extracochlear electrode comprise a ring electrode, because doing so would enable the electrode to serve as an insertion depth marker, as recognized by Xu [0035].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Bouchataoui as applied to claim  above, and further in view of US 20060235332 A1 to Smoorenburg, et al. (hereinafter Smoorenburg).
Regarding claim 5, Zeng in view of Bouchataoui teach all the limitations of claim 4, however, Zeng in view of Bouchataoui do not teach the programming system is configured to present a graphical user interface during the insertion procedure;
Transmit the user input command to the sound processor in response to a selection by a user of an option included in the graphical user interface;
Display, within the graphical user interface based on the data representative of the evoked responses, graphical information associated with the evoked responses.

Transmit the user input command to a sound processor (processing control system) in response to a selection by a user of an option included in the graphical user interface [0065];
Display, within the graphical user interface based on the data representative of the evoked responses (ECAP amplitude) [0083] (Fig 4), graphical information associated with the evoked responses [0083] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng in view of Bouchataoui to have the system is configured to present a graphical user interface during the insertion procedure;
Transmit the user input command to the sound processor in response to a selection by a user of an option included in the graphical user interface;
Display, within the graphical user interface based on the data representative of the evoked responses, graphical information associated with the evoked responses based on the teachings of Smoorenburg, because doing so would enable the device to display a correlation of ECAP amplitude with stimulation current level, as recognized by Smoorenburg [0083].

Regarding claim 6, Zeng in view of Bouchataoui, in further view of Smoorenburg teach all the limitations of claim 5, however Zeng in view of Bouchataoui do not teach the graphical information associated with the evoked responses comprises at least one of a graph that represents amplitudes of the evoked responses, a graph that represents a current time domain waveform of the evoked responses, or a graph that represents a current frequency domain waveform of the evoked responses.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng in view of Bouchataoui to have the graphical information associated with the evoked responses comprises at least one of a graph that represents amplitudes of the evoked responses, a graph that represents a current time domain waveform of the evoked responses, or a graph that represents a current frequency domain waveform of the evoked responses based on the teachings of Smoorenburg, because doing so would enable the device to display a correlation of ECAP amplitude with stimulation current level, as recognized by Smoorenburg [0083].

Regarding claim 7, Zeng in view of Bouchataoui, in further view of Smoorenburg teach all the limitations of claim 5, however Zeng in view of Bouchataoui do not teach the programming system is further configured to present an option for the user to select which intracochlear electrode is to be shorted with the extracochlear electrode during the insertion procedure.
Smoorenburg teaches the programming system is further configured to present an option for the user to select which intracochlear electrode is to be shorted with the extracochlear electrode during the insertion procedure [0026, 0061-0062, 0065] (Fig 1).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng.
Regarding claim 29, Zeng teaches all the limitations of claim 24, further comprising an amplifier that is communicatively coupled to the probe and physically and communicatively coupled to the programming system (PC) [0040] (Fig 2), wherein the amplifier is configured to:
receive the signals by way of the extracochlear electrode and the probe ([0040], amplifier configured to perform the claimed function by being in the signal pathway between the probe (210) and DSP unit) (Fig 2);
amplify the signals ([0040], amplifiers inherently amplify signals) (Fig 2), wherein the amplification results in a plurality of amplified signals ([0040, 0046], amplifiers inherently output amplified signals, performed iteratively during the fitting process results in a plurality of amplified signals) (Fig 2); and
transmit the amplified signals to the programming system (PC) [0039-0041] (Fig 2);
wherein the programming system is configured to receive the signals by receiving the amplified signals [0039-0041] (Fig 2).
Zeng does not teach the amplifier is physically connected to the probe. However, such a distinction is not a patentable difference in this instance because physical and wireless .

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Smoorenburg.
Regarding claim 32, Zeng teaches all the limitations of claim 24, however Zeng does not teach the programming system is configured to present a graphical user interface during the insertion procedure;
Transmit the user input command to the sound processor in response to a selection by a user of an option included in the graphical user interface;
Display, within the graphical user interface based on the data representative of the evoked responses, graphical information associated with the evoked responses.
Smoorenburg teaches a programming system configured to present a graphical user interface (graphical display) [abstract] (Fig 1);
Recieve the user input command in response to a selection by a user of an option included in the graphical user interface [0065]; and
Display, within the graphical user interface based on the data representative of the evoked responses (ECAP amplitude) [0083] (Fig 4), graphical information associated with the evoked responses [0083] (Fig 4).

Recieve the user input command to the sound processor in response to a selection by a user of an option included in the graphical user interface; and
Display, within the graphical user interface based on the data representative of the evoked responses, graphical information associated with the evoked responses based on the teachings of Smoorenburg, because doing so would enable the device to display a correlation of ECAP amplitude with stimulation current level, as recognized by Smoorenburg [0083].

Regarding claim 33, Zeng in view of Smoorenburg teach all the limitations of claim 32, however Zeng does not teach the graphical information associated with the evoked responses comprises at least one of a graph that represents amplitudes of the evoked responses, a graph that represents a current time domain waveform of the evoked responses, or a graph that represents a current frequency domain waveform of the evoked responses.
Smoorenburg teaches the graphical information associated with the evoked responses comprises at least one of a graph that represents amplitudes of the evoked responses (ECAP amplitude) [0083], a graph that represents a current time domain waveform of the evoked responses, or a graph that represents a current frequency domain waveform of the evoked responses.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Zeng to have the graphical information associated with the evoked responses comprises at least one of a graph that represents amplitudes of the evoked responses, a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791